Order, Supreme Court, Bronx County (Howard Silver, J.), entered May 1, 2000, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Deposition testimony of defendant’s own witness, Donald McKenzie, established that, at the time of plaintiffs 1994 slip and fall on the stoop of the building located at 3453 White Plains Road in the Bronx, defendant was collecting the rents and paying the insurance and tax bills for that property. Moreover, a principal of the then record owner, B.M.R.R. Realty, Robert Treglia, averred in an affidavit, inter alia, that, at the time of the accident, defendant had taken over management and control of the subject premises and was responsible for all conditions on the property. Plainly, then, there are issues of fact as to whether defendant managed and controlled the premises at the time of plaintiffs injury, and summary judgment was, accordingly, properly denied. Concur — Nardelli, J. P., Ellerin, Wallach, Lerner and Friedman, JJ.